Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara US 2017/0183463 in view of Onishi JP2016071274A (translation provided).
Regarding claim 1, Nakahara teaches a base material-less protective film used in a polarizing plate, comprising: a core layer (14) containing a resin made of a cured product (methacrylic resin [0012]-[0018];; and wherein the thickness of the protective film is less than 40 μm ([100]-[101]), and the tensile break strength of the protective film is 30 N/mm.sup.2 or more [0154].
Nakara does not teach an adhesion-improving layer provided on one surface of the core layer, wherein a surface of the adhesion-improving layer forms one surface of the protective film; wherein the thickness of the adhesion-improving layer is 100 nm or more and less than 800 nm.  
Onishi teaches adhesion-improving layer provided on one surface of the core layer, wherein a surface of the adhesion-improving layer forms one surface of the protective film; wherein the thickness of the adhesion-improving layer is 100 nm or more and less than 800 nm (Onishi page 16:  The easily bonding layer may be formed on one main surface of the acrylic resin film. In the present specification, the “main surface” is not a surface in the film thickness direction among the surfaces of the film, but a surface determined by the side in the longitudinal direction of the film and the side in the width 
Regarding claim 6, Onishi teaches a light-transmitting functional layer provided on the other surface of the core layer, which is opposite to the one surface of the core layer (see page 1 paragraph 3 “hard coat”).
Regarding claim 8, Onishi teaches a polarizing plate comprising: the protective film according to claim 1; and a polarizer bonded to the adhesion-improving layer of the protective film through an adhesive (see page 23: “The polarizing plate is typically produced by laminating an optical film and a polarizer via an adhesive layer (adhesive / adhesive layer). When the optical film of the present invention has an easily adhesive layer, it is preferable that the both be laminated such that the easily adhesive layer is on the polarizer side.
Specifically, for example, after applying an adhesive composition which becomes an adhesive layer (adhesive agent layer) after drying on any one surface selected from a polarizer and an optical film, both are adhered and dried”).
Regarding claim 9, Onishi teaches 9. An image display device comprising a display panel, wherein the display panel comprises a display element and the protective film according to claim 1 or the polarizing plate according to claim 8 placed on the observer's side of the display element (Onishi page 22 states: The optical film of the present invention is suitable for use in an image display device. The image display device is, for example, an electroluminescence (EL) display panel, a plasma display panel (PDP), a field emission display (FED), or an LCD. The LCD has a liquid crystal cell and a polarizing 


Claims, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Onishi  and further in view of Kubo US 2006/0246232.
Regarding claim 2, Nakahara does not explicitly disclose wherein the contact angle of water on the surface of the adhesion-improving layer after saponification is 80.degree. or less. However does disclose a saponification 98.5% by mole in degree [0134].  Kubo discloses post saponification treatment contact angles of 0- 60 degree to ensure adhesion with the polarizing element.  Therefore, it would have been obvious to on of ordinary skill in the art to apply a saponification treatment such that the adhesion improving layer to ensure proper adhesion with the polarizing layer.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahra in view Matuso Us 2016/0152861.
Regarding claim 3, Nakahara does not explicitly an adhesion-improving layer is a cured product of a curable composition that contains an ionizing radiation-polymerizable compound and a silane coupling agent having a reactive functional group and a hydrolyzable group(s).
Matsuo teaches an adhesion-improving layer is a cured product of a curable composition that contains an ionizing radiation-polymerizable compound and a silane coupling agent having a reactive functional group and a hydrolyzable group(s) allowing for curing in a short period of time exhibiting good weather resistance and adhesion [0028]-[0029].  Therefore, it would have been have been obvious to one of ordinary skill in the art to modify Suzuki in view of Matsuo to improve curing and weather resistance.

Regarding claim 5, Matsuo teaches the reactive functional group is an ionizing radiation-polymerizable functional group [0028]-[0029].
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara US in view of Onishi JP2016071274A (translation provided) and further in view of Kim US 2016/0047948.
Regarding claim 7, Nakahra and Onishi teach all the limitations of claim 7 except a laminate comprising: the protective film according to claim 1; and a mold release film provided on the other surface of the protective film, which is opposite to the one surface of the protective film.  Kim teaches a mold release film provided on the other surface of the protective film, which is opposite to the one surface of the protective film (surface not attached to the polarizer [0093]) having hardness showing a low retardation value without a decrease in optical properties such as light transmittance, haze [0093].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nakahara and Onishi in view Kim to  provide high hardness and low retardation while maintaining high transmission.
Regarding claim 10, Nakahra and Onishi as modified by Kim  teaches a method of producing the polarizing plate, the method comprising the steps of: bonding together the laminate according to claim 7 and a polarizer through an adhesive (Kim [0104]), such that the adhesive is in contact with the adhesion-improving layer of the laminate (taught by Nakara and Onishi see claim 1 rejection); and peeling off the mold release film from the laminate after bonding of the laminate to the polarizer ([0104].
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara US in view of Onishi JP2016071274A (translation provided) and further in view of Kim US 2016/0047948 and further in view of JP6323477 (477’) (translation provided).
.
Allowable Subject Matter
Claims 12-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871